DETAILED ACTION
In Applicant’s Response filed 12/22/21, Applicant has cancelled claims 19-20. Currently, claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no 9468551 and patent no 10376403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Arguments
Applicant's Response filed 12/22/21 has been fully considered as follows:
	Regarding the rejection of claims 1-18 on the ground of non-statutory double patenting, Applicant's terminal disclaimer filed 12/22/21 has been received and fully considered. The terminal disclaimer is sufficient to overcome the double patenting rejections which, accordingly, have been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786